Cite as: 567 U. S. ____ (2012)             1

                       Statement of ALITO, J.

SUPREME COURT OF THE UNITED STATES
    MOUNT SOLEDAD MEMORIAL ASSOCIATION
11–998               v.
             STEVE TRUNK ET AL.

                   UNITED STATES ET AL.
11–1115                     v.
                    STEVE TRUNK ET AL.
 ON PETITIONS FOR WRITS OF CERTIORARI TO THE UNITED

   STATES COURT OF APPEALS FOR THE NINTH CIRCUIT

          Nos. 11–998 and 11–1115.   Decided June 25, 2012


  The petitions for writs of certiorari are denied.
  Statement of JUSTICE ALITO respecting the denial of the
petitions for writs of certiorari.
  A large white cross has stood atop Mount Soledad in
San Diego, California, since 1954 as a memorial to our
Nation’s war veterans. The city of San Diego was pre-
viously enjoined under the California Constitution from
displaying the cross or transferring, for the purpose of
protecting the cross, the property on which the Mount
Soledad Veterans Memorial stands. See Trunk v. San
Diego, 629 F. 3d 1099, 11031104 (CA9 2011) (describ-
ing prior litigation); see also San Diegans for Mt. Soledad
Nat. War Memorial v. Paulson, 548 U. S. 1301, 1302 (2006)
(KENNEDY, J., in chambers) (same). In 2006, Congress
exercised its power of eminent domain and took title to the
property in order to “preserve a historically significant
war memorial.” Act of Aug. 14, §2(a), 120 Stat. 770. After
the Federal Government took possession, the Ninth Cir-
cuit held in the decision below that “the Memorial, pres-
ently configured and as a whole, primarily conveys a
message of government endorsement of religion that vio-
lates the Establishment Clause.” 629 F. 3d, at 1125.
2       MOUNT SOLEDAD MEMORIAL ASSOCIATION v.

                        TRUNK

                  Statement of ALITO, J. 


   This Court’s Establishment Clause jurisprudence is un-
doubtedly in need of clarity, see Utah Highway Patrol
Assn. v. American Atheists, Inc., 565 U. S. __, __ (2011)
(THOMAS, J., dissenting from denial of certiorari) (slip op.,
at 17), and the constitutionality of the Mount Soledad
Veterans Memorial is a question of substantial impor-
tance. We considered a related question two Terms ago
in Salazar v. Buono, 559 U. S. __ (2010), which concerned
a large white cross that was originally erected on public
land. Although “[t]he cross is of course the preeminent
symbol of Christianity,” id., at __ (ALITO, J., concurring in
part and concurring in judgment) (slip op., at 3), we noted
that “[t]he goal of avoiding governmental endorsement
[of religion] does not require eradication of all religious
symbols in the public realm. . . . The Constitution does not
oblige government to avoid any public acknowledgment of
religion’s role in society,” id., at ____ (plurality opinion of
KENNEDY, J., joined in full by ROBERTS, C. J., and in part
by ALITO, J.) (slip op., at 1415). The demolition of the
cross at issue in that case would have been “interpreted by
some as an arresting symbol of a Government that is not
neutral but hostile on matters of religion and is bent on
eliminating from all public places and symbols any trace
of our country’s religious heritage.” Id., at __ (opinion of
ALITO, J.) (slip op., at 4).
   In that case, we were not required to decide whether the
Establishment Clause would have required the demolition
of the cross if the land on which it was built had remained
in government hands. Instead, Congress was ultimately
able to devise a solution that was “true to the spirit of
practical accommodation that has made the United States
a Nation of unparalleled pluralism and religious toler-
ance.” Id., at __ (slip op., at 1).
   The current petitions come to us in an interlocutory
posture. The Court of Appeals remanded the case to the
District Court to fashion an appropriate remedy, and, in
                 Cite as: 567 U. S. ____ (2012)            3

                    Statement of ALITO, J.

doing so, the Court of Appeals emphasized that its deci-
sion “d[id] not mean that the Memorial could not be modi-
fied to pass constitutional muster [or] that no cross can be
part of [the Memorial].” 629 F. 3d, at 1125. Because no
final judgment has been rendered and it remains unclear
precisely what action the Federal Government will be
required to take, I agree with the Court’s decision to deny
the petitions for certiorari. See, e.g., Locomotive Firemen
v. Bangor & Aroostook R. Co., 389 U. S. 327, 328 (1967)
(per curiam) (denying petition for certiorari because “the
Court of Appeals [had] remanded the case” and thus it was
“not yet ripe for review by this Court”); see also E. Gress-
man, K. Geller, S. Shapiro, T. Bishop, & E. Hartnett,
Supreme Court Practice 280 (9th ed. 2007) (hereinaf-
ter Stern & Gressman). Our denial, of course, does not
amount to a ruling on the merits, and the Federal Gov-
ernment is free to raise the same issue in a later petition
following entry of a final judgment. See, e.g., Hughes Tool
Co. v. Trans World Airlines, Inc., 409 U. S. 363, 365366,
n. 1 (1973); see also Stern & Gressman 283.